 Case 19-20543 Doc 13 Filed 04/24/19 Entered 04/24/19 12:11:37 Desc Pending
Order (Confirmation Orders: Confirming Chapter 13 Plan) BATCH Filed. (Je Page 1 of 11




Lon A. Jenkins (4060)
Tami Gadd-Willardson (12517)
MaryAnn Bride (13146)
Katherine Kang (14457)
OFFICE OF THE CHAPTER 13 TRUSTEE
405 So. Main Street, Suite 600
Salt Lake City, Utah 84111
Telephone: (801) 596-2884
Facsimile: (801) 596-2898
Email: utahtrusteemail@ch13ut.org


                           IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF UTAH
                                       CENTRAL DIVISION


    In re:                                                      Case No. 19-20543
        JEAN-PIERRE LEGENDRE                                    Chapter 13
        ANDREIA ELISA MATOS LEGENDRE                            Hon. Joel T. Marker
    Debtors.                                                    (Confirmation Hearing: 04/16/19 at 10:00 AM)

                       ORDER CONFIRMING DEBTORS' CHAPTER 13 PLAN


             After notice to all parties in interest, and based on the Trustee’s recommendation for
confirmation, the Court finds that the Plan meets the requirements of 11 U.S.C. §§ 13221 and
1325 and hereby ORDERS AS FOLLOWS:
                                       CONFIRMATION OF THE PLAN
             1.     The proposed Chapter 13 plan, as modified by this Order, is confirmed pursuant
to § 1325 (hereinafter the “Plan”).                 Upon the entry of this Order, the effective date of
confirmation shall relate back to the date of the confirmation hearing.

1
    Unless otherwise stated, all statutory references are to 11 U.S.C. § ___.
 Case 19-20543 Doc 13 Filed 04/24/19 Entered 04/24/19 12:11:37 Desc Pending
Order (Confirmation Orders: Confirming Chapter 13 Plan) BATCH Filed. (Je Page 2 of 11




             2.            Confirmation is not a binding determination that the Plan complies with the 36 to
60-month term limits of § 1322(d). If at any time the Trustee determines that the Plan is not
feasible because its term is greater than 60 months, the Trustee may serve a Notice of Non-
Compliance on the Debtors and Debtors' counsel. The Debtors will have 30 days from the
service of such notice to file either an objection to claims or a motion to modify under § 1329 to
bring the Plan into compliance with § 1322(d). If the issue is not resolved within such 30-day
period, the Trustee may file a motion to dismiss or to convert.
                            RETURN TO NONPRIORITY UNSECURED CREDITORS
             3. The Plan shall return to nonpriority unsecured creditors the greater of the return
provided for below or the pro rata distribution, if any, resulting from the minimum “Plan Base”
calculated as follows: Plan Payments multiplied by the Applicable Commitment Period (36 or 60
months as stated in Part 8.1 of the Plan) plus all required contributions of Tax Refunds and other
lump sum plan contributions.
             4. The Debtors shall make the payments described below until no less than $1,654.00 is
disbursed pro rata on allowed nonpriority unsecured creditors pursuant to § 1325(b)(1)(B), not
to exceed 100% of the total allowed amount of such claims.
                                     APPLICABLE COMMITMENT PERIOD
             5. As designated in Part 8.1 of the Plan this is a below-median case with an Applicable
Commitment Period of 36 months, commencing with the first-scheduled meeting of creditors
under § 341. Pursuant to § 1325(b), the Debtors must make no less than 36 payments to the Plan
in the amounts set forth below and may be extended as necessary to make payments on the
provided for claims, but may not exceed 60 months.
                      REQUIRED PAYMENTS AND CONTRIBUTIONS TO THE PLAN
             6. Plan Payments: By the 25th day of each month, the Debtors shall make the required
Plan payment to the Trustee of $300.00 (hereinafter the “Plan Payments”).
                           a. Contribution to the Plan of Tax Refunds Over the Applicable Commitment
             Period. In addition to the monthly Plan Payments required above, the Debtors shall also
             pay into the Plan tax refunds in the following manner:




Printed by EH on 4/24/19
                                                           2
 Case 19-20543 Doc 13 Filed 04/24/19 Entered 04/24/19 12:11:37 Desc Pending
Order (Confirmation Orders: Confirming Chapter 13 Plan) BATCH Filed. (Je Page 3 of 11




                                  (1)        The following tax years are proposed to be contributed 2018, 2019
                           and 2020. On or before April 30 of each applicable year, the Debtors shall
                           provide the Trustee with a copy of the first two pages of filed state and federal tax
                           returns. Any required tax refund contributions shall be paid to the Trustee no
                           later than June 30 of the year the applicable return is filed. Failure to comply with
                           these deadlines will result in the Trustee filing a Motion to Dismiss.
                                  (2)        The Debtors are authorized to retain any Earned Income Credit
                           and/or Additional Child Tax Credit as they are excluded from the disposable
                           income analysis under 1325(b)(1) as being necessary for maintenance and support
                           of the Debtors.
                                  (3)        The Debtors shall contribute any refund attributable to over-
                           withholding of income tax that exceeds $1,000. However, the Debtors are not
                           obligated to pay tax overpayments that have been properly offset by a taxing
                           authority. Tax Refunds paid into the Plan may reduce the Plan term to no less
                           than the Applicable Commitment Period, but in no event shall the amount paid
                           into the Plan be less than thirty-six (36) or sixty (60) Plan payments plus all
                           annual Tax Refunds required to be paid into the Plan.
                                  (4)        For the first tax year contribution (2018), the Trustee will
                           determine if the section 1325(a)(4) best interest of creditors test has been satisfied
                           and will provide to counsel for the Debtors a calculation of the required pot
                           amount. If a pot to unsecured creditors is required, the Debtors will have thirty
                           (30) days from receipt of such calculation to file a motion to modify the Plan to
                           provide for the required return to unsecured creditors or to stipulate to an order
                           modifying the Plan, which order will be prepared by the Trustee. The Debtors
                           must satisfy plan feasibility through either increased monthly Plan payments or
                           the turnover of a lump sum contribution of the current tax refund. If a lump sum
                           contribution is elected, the Trustee is not required to segregate such lump sum
                           contribution and pay it immediately to unsecured creditors, but instead shall
                           disburse such lump sum contribution in accordance with the Order of Distribution



Printed by EH on 4/24/19
                                                              3
 Case 19-20543 Doc 13 Filed 04/24/19 Entered 04/24/19 12:11:37 Desc Pending
Order (Confirmation Orders: Confirming Chapter 13 Plan) BATCH Filed. (Je Page 4 of 11




                           set forth in Local Rule 2083-2(e). If the Debtors fail to file a motion to modify,
                           the Trustee will move to dismiss the Debtors' case. The Debtor shall contribute
                           any refund attributable to overwithholding of wages that exceeds $1,000.
                                  (5)     If, after the completion of the Claims Review Process, the return to
                           nonpriority unsecured creditors as set forth herein is the equivalent of a 100%
                           return to such creditors, then the Trustee will have the discretion to issue a letter
                           excusing the Debtors from compliance with this section of the confirmation order.
             7. If during the term of the Plan the Debtor(s) file or amend tax returns for a prepetition
tax year, the Debtors must provide the Trustee with the first two (2) pages of the federal and state
tax returns within fourteen (14) days of their filing with the applicable taxing authority.
Furthermore, any Tax Refunds must be paid to the Trustee within 7 days of the Debtors' receipt
of the tax refund.
             8. Within 30 days after receipt of the tax returns, the Trustee will calculate whether the
best-interest-of-creditors test of § 1325(a)(4) requires a greater return to unsecured creditors and
inform the Debtors and Debtors' counsel if the Plan must be modified. The Debtors will then
have thirty (30) days to file a motion to modify the Plan to provide for the return required by §
1325(a)(4). Where possible, the Trustee will work with Debtor(s)’ counsel to submit a stipulated
order modifying the Plan. If the Debtor(s) fails to file such a motion to modify, the Trustee will
move for dismissal.
             9. All Plan Payments, Tax Refunds, or other monetary contributions made by the
Debtors to the Plan are hereinafter referred to as the “Plan Contributions.”
                               CLASSIFICATION AND TREATMENT OF CLAIMS
             10. Trustee Fee. The Trustee is allowed the commission authorized by 28 U.S.C. § 586.
Any reference in the Plan to the percentage of such commission is an estimate only, and the
Trustee’s commission on each receipt will be in the amount fixed by the United States Attorney
as of the date the trustee posts the receipt of the Plan Payment to the case.
             11. Attorney’s Fees: Debtors' counsel is awarded fees and costs in the total amount of
$3,750.00 as an administrative claim under § 503(b). Pursuant to the Bankruptcy Rule 2016
Statement filed in this case, counsel received a prepetition retainer of $0.00; therefore, the



Printed by EH on 4/24/19
                                                             4
 Case 19-20543 Doc 13 Filed 04/24/19 Entered 04/24/19 12:11:37 Desc Pending
Order (Confirmation Orders: Confirming Chapter 13 Plan) BATCH Filed. (Je Page 5 of 11




balance of $3,750.00 will be paid through the Plan. This allowance of fees includes time for
counsel to comply with the requirements of the Claims Review Process, as set forth below, but it
does not limit counsel’s option to seek additional fees after notice and a hearing on a fee
application filed with the Court.
             12. Adequate Protection Payments:                 Adequate protection payments under         §
1326(a)(1)(C), are allowed as provided for in Local Rule 2083-1(d) designated in Part 8.1 and
the Notice of Adequate Protection Payments (Local Form 2083-1-C).
             13. Secured Claims: If a secured claim is provided for in the Plan, The Trustee shall
disburse on secured claims only if all requirements under Local Rule 2083-2(c)(1) are met. All
disbursements are subject to the Trustee having received monthly Plan Contributions. If the Plan
provides for a secured claim, but such creditor files an unsecured claim, and such unsecured
claim is deemed allowed under § 502(a) as of the completion of the Claim’s Review Process (see
below), the Trustee shall at that time administer such claim as a nonpriority unsecured claim
pursuant to the terms of the Plan.
             14. Mortgage Arrearage Claims.
                           a. If a proof of claim is filed asserting a mortgage arrearage, but such claim is
             not provided for in the confirmed Plan, the Trustee will set up a reserve claim consistent
             with the proof of claim. The Plan must be modified under § 1329 to provide for the
             payment of the arrearage claim no later than 30 days after the filing of the Trustee’s
             Report of Claims, or the Trustee will remove the reserve claim and no disbursements will
             be made on the filed arrearage claim. If the Plan is timely modified to authorize payment
             of the mortgage arrearage claim, the Trustee will disburse on such claim pursuant to the
             creditor name and address and the amount of the arrearage in the proof of claim.
                           b. The Trustee will cease any disbursements on a mortgage arrearage claim
             when an objection is filed to such proof of claim. The Trustee will likewise modify
             disbursements on a mortgage arrearage claim provided for in the Plan if such proof of
             claim is amended otherwise modified by Court order.
                           c. The Debtors shall maintain current contractual installment payments directly
             to mortgage creditors beginning with the first payment due after the petition date.



Printed by EH on 4/24/19
                                                           5
 Case 19-20543 Doc 13 Filed 04/24/19 Entered 04/24/19 12:11:37 Desc Pending
Order (Confirmation Orders: Confirming Chapter 13 Plan) BATCH Filed. (Je Page 6 of 11




                           d. Post-petition mortgage payments will be made by the Debtors directly.
             15. Secured Tax Claims: Any allowed secured tax claim filed by a governmental unit
shall be paid the secured amount as set forth on the proof of claim, unless there is a
determination of the amount of a secured claim under Federal Rule of Bankruptcy Procedure
3012(c). Secured claims of governmental entities will be paid pursuant to Local Rule 2083-2(d).
Nothing in this paragraph shall prohibit the Debtors from filing a timely objection to a deemed-
allowed secured tax claim, or prohibit a governmental unit from amending its secured tax claim.
             16. Rulings on Secured Claims.             The Court hereby makes the following rulings on
secured claims provided for by the Plan.
                           a. Secured Claim of Prestige Financial (Claim No. 12 and its amendments). The
             Plan provides for the valuation of the collateral securing the claim of Prestige Financial.
             The collateral of Prestige Financial is valued at $4,408.00 and the resulting secured claim
             will accrue interest at the rate of 4.5% per annum. The Trustee will set up a reserve,
             secured claim based on these figures, and after an allowed proof of claim is filed, the
             Trustee will disburse on such secured claim pursuant to the above-stated rulings on value
             and interest rate. The unsecured balance of such claim will be fixed based on any filed
             and allowed proof of claim or by subsequent order of the Court.
             17. Executory Contracts and Unexpired Leases: Pursuant to Part 6 of the Plan, the
Debtor(s)’ lease or executory contract with the following creditor(s) is specifically assumed
under § 365, and the Debtors will directly make postpetition lease or contract payments to such
creditors pursuant to the conditions in Local Rule 2083-2(n): a service contract with
Xfinity/Comcast.
             18. Domestic Support Obligations:            Allowed, unsecured domestic support obligation
claims entitled to priority under § 507(a)(1)(A) and (B) shall be paid in full or an amount as
determined by separate motion under Federal Rule of Bankruptcy Procedure 3012(b).
             19. Tax Claims:
                           a. If any additional tax liability is determined to be due after confirmation of the
             Plan, the Debtors may elect to modify the Plan under § 1329 to include payment of such
             liability.



Printed by EH on 4/24/19
                                                            6
 Case 19-20543 Doc 13 Filed 04/24/19 Entered 04/24/19 12:11:37 Desc Pending
Order (Confirmation Orders: Confirming Chapter 13 Plan) BATCH Filed. (Je Page 7 of 11




             20. Nondischargeable Student Loan Claims. Allowed claims for student loan obligations
shall be treated as nonpriority unsecured claims. To the extent such claims are nondischargeable
under 11 U.S.C. §§ 1328(a)(2) and 523(a)(8), the Debtors shall remain liable on such claims
after completion of the Plan.
             21. Conditions for Disbursements on Unsecured Claims.                  Disbursements on allowed
priority and nonpriority unsecured claims may commence after the Claims Review and Trustee’s
Report of Claims process found in Local Rule 2083-1(l) is complete and funds are available for
the Trustee to make a distribution.
                                    DISTRIBUTIONS ON ALLOWED CLAIMS
             22. The Trustee will disburse all contributions to the Plan, including Plan Payments and
Tax Refunds, pursuant to the following levels and priority of distribution found in Local Rule
2083-2(e):
                           a. Administrative Provisions Regarding Adequate Protection And Equal
             Monthly Plan Payments:
                                  (1)     If monthly Adequate Protection Payments or Equal Monthly
                           Payments (LR 2083-2(e) Class 1) are specified on a claim, all accrued payments
                           must be current through the date of distribution before the Trustee may disburse
                           to a junior class, but Class 1 claims need not be paid in full prior to a junior class
                           receiving a distribution. After payment of allowed attorney’s fees, the Trustee
                           may, but is not required to, disburse to holders of Class 1 claims amounts greater
                           than such designated payments to facilitate the prompt administration of the case.
                                  (2)     To the extent there are insufficient funds to make the required
                           Adequate Protection or Equal Monthly Payments to all creditors, the Trustee may
                           make a pro-rata distribution to such class.         Unpaid portions of Adequate
                           Protection or Equal Monthly Payments from a prior month will first be brought
                           current before disbursements are made to lower classes, and Adequate Protection
                           Payments will be brought current before disbursements are made on Equal
                           Monthly Payments.




Printed by EH on 4/24/19
                                                             7
 Case 19-20543 Doc 13 Filed 04/24/19 Entered 04/24/19 12:11:37 Desc Pending
Order (Confirmation Orders: Confirming Chapter 13 Plan) BATCH Filed. (Je Page 8 of 11




                                  (3)     If no monthly payments are specified on a claim, payments will be
                           paid pro rata within the designated class.
                                            CLAIMS REVIEW PROCESS
             23. Claims Review Process. Within 60 days following the expiration of the bar date for
governmental units to file claims under Bankruptcy Rule 3002(c)(1), the Debtors shall file with
the Court and serve on the Trustee a declaration that all claims have been reviewed and that any
appropriate objections have been filed and noticed for a hearing.
             24. Trustee’s Report of Claims. Within approximately 120 days following the expiration
of the Governmental Bar Date, or at such time as all claim issues are resolved, the Trustee shall
file and serve on all parties-in-interest a Trustee’s Report of Claims (“TROC”) that will include a
list of claims filed in the case, the amount of such claims, and their treatment under the
confirmed Plan (e.g., secured, priority, allowed, disallowed, etc.). If no objection is filed to the
TROC within 21 days after service thereof, it shall be deemed final and incorporated into this
Order. If a written objection to the TROC or an objection to a claim is filed within such 21-day
period, the Trustee will file and serve an Amended Trustee’s Report of Claims within 30 days
after resolution of the objections or motions. Any such written objection to the TROC must be
noticed for a hearing to be held within 30 days after its filing. If no written objection to the
Amended Trustee’s Report of Claims is filed within 21 days after service, it shall be deemed
final and will be incorporated into the confirmation order.
             25. Untimely Claims.           Unless otherwise ordered by the Court, the Trustee will not
disburse on any claim that is filed after the applicable deadline of Bankruptcy Rule 3002.
                                         ADMINISTRATIVE PROVISIONS
             26. If the Trustee has filed an objection to an exemption claimed on Schedule C, and such
exemption is not specifically ruled on by the Court in connection with confirmation of the Plan,
then the Trustee’s objection shall remain pending, including for purposes of any motion to
modify under § 1329 or in connection with any conversion to another Chapter under the
Bankruptcy Code.
             27. The Trustee is granted authority to set procedures for making disbursements under the
Plan. Such disbursements shall be made in a manner consistent with the Bankruptcy Code, the



Printed by EH on 4/24/19
                                                             8
 Case 19-20543 Doc 13 Filed 04/24/19 Entered 04/24/19 12:11:37 Desc Pending
Order (Confirmation Orders: Confirming Chapter 13 Plan) BATCH Filed. (Je Page 9 of 11




Federal Rules of Bankruptcy Procedure and the Trustee’s Report of Claims as incorporated into
this Order pursuant the provisions set forth above.
             28. If this case is dismissed, any Plan Contributions received by the Trustee prior to the
entry of an order of dismissal shall be paid to creditors pursuant to the Plan, while payments
received after the entry of such order shall be refunded to the Debtors. In making any final
disbursement under this paragraph, the Trustee is hereby authorized to decline to disburse funds
on any unsettled, contingent, disputed, duplicate, unliquidated, late-filed or otherwise legally
insufficient claim, including where a disbursement check on a claim has been returned to the
Trustee as undeliverable by the United States Mail.
             29. In the event an error is made in disbursements to creditors, the Trustee may, without
prior notice to parties-in-interest, rectify such errors by any legal means including offsets and
surcharges against future disbursements in this case owing to the creditor who received the
erroneous disbursement.
             30. During the term of the Plan, the Debtors shall not sell or transfer any property of the
estate whether the collateral is provided for in the Plan without a Court order under § 363 and
prior written notice to the Trustee. A creditor shall not accept any insurance or sale proceeds
from collateral provided for in the Plan unless an amended proof of claim is filed with the Court
and prior written notice thereof is provided to the Trustee. If the Plan provides that the Trustee
will make disbursements on a specific claim, and that claim is paid from another source, the
Trustee shall nonetheless be entitled to the statutory commission on such amount as would have
been received by the Trustee under the Plan. At confirmation, property of the estate vests
pursuant to the terms of the Plan and § 1327.
             31. During the term of the Plan, the Debtors shall not incur any new material debt without
a Court order under § 364.
             32. If after confirmation of the Plan, a creditor amends its timely, allowed proof of claim,
the Trustee shall give notice to counsel whether such amended proof of claim, if allowed, causes
the Plan to be unfeasible. If the amended claim does not render the Plan unfeasible, and if the
Trustee does not receive an objection from Debtors' counsel within ten (10) days after service of




Printed by EH on 4/24/19
                                                      9
 Case 19-20543 Doc 13 Filed 04/24/19 Entered 04/24/19 12:11:37 Desc Pending
Order (Confirmation Orders: Confirming Chapter 13 Plan) BATCH Filed. (Je Page 10 of 11




 such notice, the Trustee shall pay such claim in the amended amount. If the amended claim
 renders the Plan unfeasible, the Trustee may move to dismiss the case or to modify the Plan.
              33. The Trustee is hereby authorized to exercise discretion in administering this case
 including, but not limited to, out-of-court resolutions of postconfirmation defaults arising from
 the Debtors' failure to make timely Plan Contributions.
                                       END OF DOCUMENT




 Printed by EH on 4/24/19
                                                    10
 Case 19-20543 Doc 13 Filed 04/24/19 Entered 04/24/19 12:11:37 Desc Pending
Order (Confirmation Orders: Confirming Chapter 13 Plan) BATCH Filed. (Je Page 11 of 11




                                     CERTIFICATE OF SERVICE

              The undersigned hereby certifies that a true and correct copy of the foregoing Order
 Confirming Chapter 13 Plan was served upon all persons entitled to receive notice in this case
 via ECF notification or by U.S. Mail to the following parties on April 24, 2019.

                               MATTHEW K BROADBENT
                               ECF NOTIFICATION

                                                         Lindsay McQuade /s/
                                                        Office of the Chapter 13 Trustee



                            DESIGNATION OF PARTIES TO BE SERVED

                               THE STANDING CHAPTER 13 TRUSTEE
                               ECF NOTIFICATION

                               MATTHEW K BROADBENT
                               ECF NOTIFICATION

                               JEAN-PIERRE LEGENDRE
                               ANDREIA ELISA MATOS LEGENDRE
                               2289 EAST PANORAMA DRIVE
                               SALT LAKE CITY, UT 84124

                               PRESTIGE FINANCIAL
                               PO BOX 26707
                               SALT LAKE CITY, UT 84126

                               UTAH STATE TAX COMMISSION
                               ECF NOTIFICATION




 Printed by EH on 4/24/19
                                                   11
